Citation Nr: 0939727	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-10 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for disability of the back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Veteran testified before the undersigned Veterans Law 
Judge in July 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2009).  As explained below, the facts and 
circumstances of this case necessitate a remand so that the 
AMC or RO can retrieve VA treatment records, additional 
private medical records, and Social Security Administration 
(SSA) records.  

In association with the Veteran's former claim that was not 
timely appealed, the Veteran submitted a June 2001 statement 
that notified VA of his receipt of SSA benefits.  Also, in 
August 2003, he requested an extension in order to obtain his 
SSA records.  During the July 2009 Board hearing, the Veteran 
again referenced his SSA records, claiming receipt of 
disability compensation for his back, and that these SSA 
records could contain treatment records from a retired or 
deceased private physician as well as a hospital that is no 
longer in operation.  In March 2007, the Veteran submitted a 
May 1975 radiology report from Sierra Hospital, which showed 
protrusion of the disc at L4-L5.  There are possibly 
additional related treatment records associated with his SSA 
records.  

The Veteran's claims file, however, does not currently 
contain SSA administrative decision(s) or the underlying 
medical records SSA used in making its decision(s).  The 
Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the Veteran was receiving SSA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002); Tetro v. Gober, 14 Vet. App. 100, 110 (2000) 
(holding that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO must contact SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records 
in its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2) (2009).

During the July 2009 Board hearing, the Veteran stated that 
since the 1980s he has received treatment at the Fresno VA 
Medical Center (VAMC) for his back disability.  He also 
mentioned VA treatment records in a September 2006 statement.  
The AMC/RO needs to obtain all VA medical treatment records 
and to associate these records with the claims file.  
38 C.F.R. § 3.159(c)(2) (2009).

Also during the July 2009 Board hearing, the Veteran stated 
that he continues to receive private treatment with Dr. 
Gonzalez, who in January 2001 and May 2003 provided positive 
opinions regarding a possible relationship between an in-
service injury and his current disability.  The RO should 
obtain and associate with the claims file these identified 
private treatment records.  38 C.F.R. § 3.159(c)(1)(2) 
(2009).

Finally, the Board finds that the Veteran should be provided 
with legally adequate notice for the claim on appeal.  
Although the Veteran was issued a notice letter in April 
2006, the Board finds that the Veteran should be provided 
with a letter that informs him regarding the evidence needed 
to reopen his claim for service connection for disability of 
his back to ensure compliance with notification requirements 
set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  This 
letter should provide the Veteran notice of why his claim for 
service connection was previously denied and what constitutes 
new and material evidence under 38 C.F.R. § 3.156(a) for 
claims filed after August 29, 2001.  In the letter, the 
AMC/RO should affirmatively inform the Veteran of the 
evidence not previously of record that is required to reopen 
his claims for service connection for disability of his back.  

Accordingly, the case is REMANDED for the following action:

1.	Regarding the Veteran's attempt to 
reopen his claim for entitlement to 
service connection for a back 
disability, the Veteran must be issued 
a VCAA letter that complies with Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
This letter should provide the Veteran 
notice of what constitutes new and 
material evidence under 38 C.F.R. 
§ 3.156(a).  This letter should contain 
an affirmative statement which informs 
the Veteran of the evidence not 
previously of record that is required 
to reopen his claim for service 
connection for degenerative changes of 
his back.

2.	The AMC/RO should contact SSA and 
obtain and associate with the claims 
file copies of the Veteran's records 
regarding SSA benefits, including any 
SSA administrative decision(s) 
(favorable or unfavorable) and the 
underlying medical records SSA used in 
making its decision(s).  

3.	The AMC/RO should obtain all VA medical 
examination and treatment reports that 
may be available, to include treatment 
records from the 1980s from the Fresno 
VAMC.  

4.	The AMC/RO must contact the Veteran and 
obtain all relevant information 
pertaining to evaluation or treatment 
for his back disability, to include 
treatment from Dr. Gonzalez since the 
early 1970's.  After securing the 
Veteran's consent, the AMC/RO should 
secure all identified records.

5.	Thereafter, the Veteran's claim must be 
readjudicated on the basis of all of 
the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


